DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9 “In contrast, the “first non-standalone deployment mode” limitation in claim 1 of the instant application requires a UE to be connected to a first transceiver and a second transceiver and for the UE to communicate “control plane traffic and user plane traffic with the first transceiver and communicate user plane traffic only with the second transceiver.” The UE claimed in the instant application does not shift its connection between one node to another to broaden its received data; rather, the UE claimed by the instant application is immediately connected to both the first transceiver and the second transceiver so it may communicate data with each transceiver.”
The Examiner respectfully disagrees. The claims were given a broad and reasonable interpretation. Blackberry (herein Bontu) clearly discloses that a UE is connected with two base stations thus connection to a first and second transceivers. The claims are not exclusive to connecting to another transceiver while initially connected to one transceiver.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “UE claimed by the instant application is immediately connected to both the first transceiver and the second transceiver”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page 10 a second non-standalone deployment mode is performed when a load satisfies a trigger threshold which is written in conditional format. however, Bontu discloses monitoring of load of resources therefore monitoring of load and hence trigger (0051, limited radio resources leads to a measurement report and setting of a offloading flag and subsequently an offloading of the user or control plane). 
Applicant states on pages 10-11 “This second state is not equivalent to the claimed "second non-standalone deployment mode" of the instant application, where the UE communicates control plane data with both the first and the second transceiver, because Bontu requires a shift in connection for UE-0 to expand its communication. By contrast, the claims of the instant application stipulate continual and simultaneous connection between the UE and both the first transceiver and the second transceiver. The Office Action asserts that "part or all of the data plane, i.e. user plane, is offloaded to the low power base station." Office Action, p. 4. Bontu does not expressly mention such an occurrence, even in the cited paragraphs (see Office Action, p. 4 [citing to Bontu, § § [0021], [0038] - [0044], [0048]). Furthermore, Bontu does not expressly disclose a low power base station anywhere in its specification. Despite no explicit mention of part or all of the data plane, i.e, user plane, as offloaded to a never-disclosed low power base station, Applicant submits that such an occurrence, if it occurred, would merely be understood by one of ordinary skill in the art as teaching - in the first scenario, second state - that the UE-0 receives user plane data from the LPN- 0 following the switch to dual-connectivity, and - in the second scenario, first state - that the UE- 0 receives user plane data from the LPN-0. The Office Action's assertion therefore does not disclose the concept of switching between two non-standalone deployment modes. For at least these reasons, claim 1 is allowable over Bontu, as is independent claim 7 at least for the same or similar reasons. The rejections of the dependent claims are similarly traversed, though not explicitly argued, as they are further allowable at least by virtue of their dependent from allowable base claims. Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 102.”
The Examiner respectfully disagrees. As stated previously, the claims are given a broad and reasonable interpretation. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the claims of the instant application stipulate continual and simultaneous connection between the UE and both the first transceiver and the second transceiver”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It should be noted that a connection is made and maintained with more than one base station, thus connection to a first and second transceiver (0032, 0041). Bontu discloses all of the elements/limitations in its disclosure. Bontu discloses a low power node (i.e. LPN) as disclosed in paragraph 0038 and in various other paragraphs. Bontu clearly discloses that data planes and control planes can be offloaded. Bontu also discloses that a low power node offloads data planes to nearby macro cells (0021). Bontu also discloses that offloading occurs based on lack of resources and UE movement towards another base station. Bontu further discloses that offloading of data plane can be done towards a macro cell (0044, Although not shown in Figure 4C, data and/or control packets offloading may also be performed when the UE's serving cell is a low power cell). Therefore it is clear to a person of ordinary skill in the art that a data plane can be offloaded to a macro cell (first transceiver). 
Hence, all the claimed and argued limitations have been met by the applied reference(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2982214 herein Blackberry.
Claim 1, Blackberry discloses a method of balancing load in a cellular telecommunications network, the cellular telecommunications network having a first transceiver, a second transceiver, a first core network and a plurality of User Equipment (UE) (Fig. 4a-c, Fig. 5a-c), the method comprising: 
connecting a UE of the plurality of UEs to the first transceiver and the second transceiver in a first non-standalone deployment mode in which the UE communicates control plane traffic and user plane traffic with the first transceiver and communicates user plane traffic only with the second transceiver (§38. The UE is connected to a macro eNB and a low power node LPN in non-standalone configuration. Different control plane and user plane configurations are disclosed in §38-§44, §48; §0021, all or part of the data plane, i.e. user plane, is offloaded to the low power base station); 
monitoring a load of one or more of the first transceiver, the second transceiver and the first core network (§52, off load decision based on monitored load in cell); 
determining whether the load satisfies a trigger threshold (§51-52, limited available resources followed by data offloading); and 
if the load satisfies the trigger threshold, responding by connecting the UE to the first transceiver and the second transceiver in a second non-standalone deployment mode in which the UE communicates control plane traffic and user plane traffic with the second transceiver and communicates user plane traffic only with the first transceiver (§41-44, offloading decisions leading to different plane splitting scenarios; §21, part or all of the data plane is handled by the low power node). 

Claim 3, Blackberry discloses the method as claimed in Claim 1. Blackberry discloses wherein a first communications protocol is used between the UE and the first transceiver and a second communications protocol is used between the UE and the second transceiver (0052, different radio access technology base stations, e.g. LTE and 5G, thus different protocols).

Claim 5, as analyzed with respect to the limitations as discussed in claim 1. Blackberry discloses a computer system comprising: at least one processor and memory (Figs. 2 and 3).

Claim 6, as analyzed with respect to the limitations as discussed in claims 1 and 5. Blackberry discloses a non-transitory computer-readable storage medium storing a computer program comprising instructions which, when the computer program is executed by a computer, cause the computer to carry out the method of Claim 5 (0082, tangible computer readable medium).  

Claim 7, as analyzed with respect to the limitations as discussed in claim 1. Blackberry discloses a network node for a cellular telecommunications network (Figs. 1-3).

Claim 9, as analyzed with respect to the limitations as discussed in claim 3.
Claim 11, as analyzed with respect to the limitations as discussed in claims 1 and 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackberry in view of US 11399407 B2 herein Lee.
Claim 2, Blackberry discloses the method as claimed in Claim 1. Blackberry discloses wherein the first transceiver and the second transceiver transceivers both include backhaul connections to the first core network (Fig. 1: 111a and 111b); and monitoring the load is of one or more of the first transceiver, the second transceiver, the first core network and the second core network (0052).
Blackberry may not explicitly discloses the cellular telecommunications network further includes a second core network, the first transceiver and the second transceiver both include backhaul connections to both the first core network and the second core network,  and wherein, in the first non-standalone deployment mode, the UE communicates with the first core network via the first transceiver and the second transceiver, and, in the second non-standalone deployment mode, the UE communicates with the second core network via the first transceiver and the second transceiver.
Lee discloses the cellular telecommunications network further includes a second core network, the first transceiver and the second transceiver both include backhaul connections to both the first core network and the second core network (Col 20: 15-43, various different options showing connection of different base stations connected to different core networks), and wherein, in the first non-standalone deployment mode, the UE communicates with the first core network via the first transceiver and the second transceiver (Col 20: 15-43, dual connectivity where data is transferred between base stations of different radio access technologies and to one core network of the different radio access technologies; data transferred between gNB and LTE base stations and eventually to the EPC or NGC), and, in the second non-standalone deployment mode, the UE communicates with the second core network via the first transceiver and the second transceiver (Col 20: 15-43, dual connectivity where data is transferred between base stations of different radio access technologies and to one core network of the different radio access technologies; data transferred between gNB and LTE base stations and eventually to the EPC or NGC). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blackberry to include different connectivity options as taught by Lee so as to apprise the user of the data charges (Col 55: 55-60).

Claim 4, Blackberry in view of Lee discloses the method as claimed in Claim 2. Blackberry discloses wherein a first communications protocol is used between the UE and the first core network (0021-0024). Blackberry may not explicitly disclose a second communications protocol is used between the UE and the second core network.
Lee discloses a second communications protocol is used between the UE and the second core network (Col 20: 15-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blackberry to include different connectivity options as taught by Lee so as to apprise the user of the data charges (Col 55: 55-60).

Claim 8, as analyzed with respect to the limitations as discussed in claim 2. 
Claim 10, as analyzed with respect to the limitations as discussed in claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11399318 B2 – Systems and Methods dealing with radio link failure and with non-standalone modes of communications between user equipment and different core networks. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468